Citation Nr: 9922205	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-33 387	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
December 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
rating decision by the RO which denied service connection for 
a low back disorder.  The Board remanded this issue to the RO 
in March 1998 for further development of the evidence.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a low back 
disorder.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
March 1973 to December 1980.  His service medical records 
show that in November 1975 he was seen for treatment of a 
left wrist fracture which reportedly occurred in September 
1975.  He was treated for the wrist condition thereafter, and 
a November 1978 record notes the veteran gave a history of 
fracturing the wrist when he fell off the back of a tank in 
1975.  None of these records refer to a back condition or a 
history of a back injury.  In December 1979, he was treated 
on two consecutive days for low back pain.  On the first day 
of treatment, he stated that he was bothered with pain after 
standing at parade rest.  He was diagnosed as having a muscle 
strain.  The following day, he complained of having low back 
pain for the past 1 1/2 weeks and that he was treated for a 
"kidney infection".  He related that he was standing in 
formation the day prior and the pain started to increase.  
Physical examination noted a decreased range of motion and 
spasms of the back.  The assessment was mechanical low back 
pain.  The remainder of the service medical records are 
negative for any complaints, findings, or diagnosis of a back 
disorder.  The veteran did not undergo a service separation 
examination prior to discharge from service in December 1980.  

In January 1981, the veteran filed a claim for service 
connection for various conditions; there was no mention of a 
back disorder.

A March 1981 VA general medical examination (performed at a 
VA facility in Temple, Texas) was negative for any complaints 
or findings of a back disorder.  The veteran reported he was 
then working as a delivery man for a department store.

In November 1983, the veteran was seen at a VA clinic for 
complaints of pain in the lower back and left leg.  He gave a 
history of having a muscle strain in the Army and at work.  
He denied any trauma, pain with lifting, or previous history 
of disc disease.  The diagnosis was lumbar back pain/muscle 
strain.

In August 1985, the veteran received VA outpatient treatment 
for a complaint of dark amber colored urine, burning in the 
right lower back/groin area, and other symptoms; he said he 
thought he had a kidney stone, which he had in the past.  The 
diagnosis was uretural calculus.  The report lists the 
veteran's service-connected disabilities as lower back, 
shoulder, left wrist, and right leg disorders (the report is 
incorrect as to listing the lower back as service connected).

Private medical records from May 1989 show the veteran was 
treated for a lumbar strain.  Records from May to July 1990 
note treatment for a back and hip/leg injury.

In August 1990, he underwent a right L5-S1 laminotomy and 
diskectomy due to a right herniated lumbar disc at L5-S1.  
The surgery was performed by Dr. Lesnick.  The preoperative 
and postoperative diagnoses were right herniated lumbar disc 
L5-S1.  Reports from October and December 1990 show that the 
veteran received post-surgical follow-up treatment for his 
back disorder.

March 1994 MRI studies resulted in an impression of previous 
right laminectomy at L5-S1 and soft tissue in the adjacent 
lateral recess which is thought to be due to scar tissue 
rather than to recurrent disc.

In April 1994, the veteran received VA outpatient treatment 
for a complaint of pain of the right flank with a bloated 
feeling.  It was reported that he had a history of 
degenerative joint disease of the spine.  The impression was 
muscle spasm and probable renal stone, asymptomatic.  He 
received follow-up treatment 2 days later and the impression 
was no organic or physical disease.

In May 1994, the veteran underwent a right L5-S1 re-
exploration laminotomy and diskectomy due to a recurrent 
herniated lumbar disc L5-S1.  The operation was performed by 
Dr. Lesnick.  He received follow-up treatment in June and 
July 1994.

In January 1995, the veteran was seen by Dr. Lesnick for the 
recurrence of severe right lower leg pain with back pain 
since doing manual labor at work in November 1994.  It was 
felt that he had a herniated disc at L4-L5, and this was 
confirmed by MRI study in February 1995.  In February and 
March 1995 letters, Dr. Lesnick reported that the veteran had 
a lateral herniated disc at L4-5 in the L4 root foramen with 
severe pain in the right leg.

On a March 1995 VA examination, the veteran complained of 
chronic back pain.  The diagnosis was low back pain, status 
post surgery, restricted mobility.  X-ray studies of the 
lumbar spine revealed minimal levoscoliosis.

In an April 1995 statement, the veteran said he believed he 
injured his back in service in 1975, at the same time he 
injured his left wrist, when he fell off the back of a tank 
in Germany.

In a statement dated in May 1995, the veteran related that he 
injured his back in 1975 when he fell off a tank which was 
being loaded on a railroad car in Germany.  He reported that 
he landed on his back and caught the ground with his wrist.  
He stated that he later had surgery on his wrist and was 
treated for muscle spasms of the back.  He said that 
following discharged from service he did warehouse and 
delivery work, and in March 1981 his back went out again.  He 
related that he was treated at the VA Medical Center (VAMC) 
in Temple, Texas where he was told he had a possible muscle 
strain.  He reported that in May 1990, while working as a 
truck mechanic, he began having back pain.  He stated that he 
was initially told that he had arthritis but that when 
treated 3 months later he was found to have a ruptured disc.  
He stated that he had surgery on his back in August 1990 and 
May 1994.

In a September 1995 decision, the RO denied the claim for 
service connection for a low back disability.

In a September 1995 notice of disagreement, the veteran 
stated that in 1976 he fell off a tank and injured his wrist 
as well as his back.  He stated that he was not treated for 
his back pain because his left wrist was causing more pain.  
He noted that in December 1979, he was treated for back pain.  
He stated that in March 1981after service, he began having 
low back pain while at work.  He related that he had had back 
problems from 1983 to 1989 and that in May 1990 he was told 
that he had arthritis of the lower back and that in August 
1990 he was found to have a ruptured disc.  He reported that 
he had surgery in August 1990 and in May 1994.

In October 1995, the veteran received VA physical therapy for 
his postoperative low back disorder.

In a January 1996 substantive appeal, the veteran alleged 
that his current back problems were related to falling off a 
tank while in service in 1975.  He stated that with time his 
back disorder progressively worsened and necessitated medical 
attention.  

In a November 1996, a VA doctor noted the veteran was under 
treatment for his postoperative back disorder.  In December 
1996, the veteran was diagnosed as having chronic low back 
pain.

During a September 1997 Travel Board hearing, the veteran 
testified that he had a back disorder which had its onset in 
service.  He stated that he injured his back when he fell off 
of a tank.  He related that at that time his back was sore 
and bruised but that his wrist was causing the most problems.  
He reported that following the fall he began having pain and 
muscle spasms of the back and that he received treatment for 
his back disorder in service.  He stated that he was treated 
for back problems by the VA in 1981.  He indicated that he 
attempted to obtain the treatment records from 1981 but was 
unable to obtain them.  He stated that when he spoke with 
someone regarding obtaining his records he was told that the 
computer showed that he was treated in 1981 but the reason 
for such treatment was not recorded.  He testified that he 
thereafter had problems with his back.  He stated that after 
service he drove a truck and that the driving caused problems 
with his back.  He stated that in 1989 he had trouble with 
his back but that they called it spasms.  He related that he 
was subsequently told that he had arthritis of the back and 
thereafter he was later told he had disc problems.  He 
related that in 1990 he reinjured his back while working as a 
mechanic, and in 1994 he reinjured it while driving a truck.  

In a May 1998 letter, the veteran stated that he contacted 
the Texas Workforce Commission and requested information 
regarding unemployment benefits applied for in 1981 due to a 
spinal injury.  He submitted an April 1998 report from the 
Texas Workforce Commission which showed that he worked from 
December 1980 to April 1981 as a delivery man for a 
department store and that he terminated that job because he 
injured his back and a VA doctor advised him to find 
different work. 

In a July 1998 letter, the veteran indicated that he had 
submitted all available treatment records pertaining to his 
back disorder.

Records from 1998, including a July 1998 report of contact, 
indicate the RO contacted the VAMC in Temple, Texas for the 
purpose of obtaining outpatient treatment records, and the 
VAMC indicated that no records concerning the veteran could 
be found.

In October 1998, the veteran was treated for complaints of 
low back pain.  

In a November 1998 statement, the veteran again asserted that 
his current back disorder was incurred in service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The determinative question in the instant case is whether the 
veteran has submitted a well-grounded claim for service 
connection for a low back disorder.  In this regard, the 
Board notes that service medical records show that in 1975, 
the veteran fell and injured his left wrist in service.  
There is no indication that he sustained a back injury at 
that time.  It was not until December 1979 that the veteran 
complained of back pain.  He reported having back pain 
following standing in formation.  Impressions included muscle 
strain and mechanical low back pain.  The veteran was in 
service for one year subsequent to the December 1979 back 
treatment, and the remaining service medical records are 
negative for any further complaints, findings, or diagnosis 
of a back disorder.  He was discharged from service in 
December 1980.  The service records do not show a chronic low 
back disorder.

The veteran's initial January 1981 VA compensation claim did 
not mention a back problem, and a March 1981 VA general 
medical examination was negative for a back disorder.  
Although no contemporaneous medical records are available, 
documents show the veteran terminated work at a department 
store in April 1981 after he injured his back and a VA doctor 
reportedly told him to find different work.  Medical records 
from 1983 to 1989 show episodes of lumbar strain.  In 1990 
the veteran reportedly injured his low back, a herniated disc 
was diagnosed, and related low back surgery was performed.  
In 1994 he reportedly again injured his low back, another 
herniated disc was diagnosed, and related low back surgery 
was performed.  Subsequent records show ongoing treatment for 
the postoperative low back disorder.

What is missing in the instant case, for a well-grounded 
claim for service connection for a low back disability, is 
competent medical evidence of a nexus between the veteran's 
current low back disorder (herniated lumbar discs) and 
service.  None of the post-service medical records link the 
veteran's current low back disorder with any incident of 
service, to include a fall off of a tank in 1975 or the acute 
and transitory episode of low back symptoms in 1979.  While 
the veteran asserts that his current low back disorder is 
attributable to service, as a layman, he is not competent to 
offer opinions regarding medical causation or a medical 
diagnosis.  He must submit competent medical evidence of 
causality.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  In the 
absence of competent medical evidence linking his current low 
back disorder with service, the claim for service connection 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.


ORDER

Service connection for a low back disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

